department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc pa apjp radesilets tl-n-6700-00 memorandum for associate area_counsel sbse brooklyn ny cc sb brk attn patricia a riegger from pamela w fuller acting branch chief branch administrative provisions and judicial practice subject significant service_center advice this responds to your request for service_center advice in connection with the question concerning the application of sec_6654 of the internal_revenue_code individual estimated_tax and sec_408 tax treatment of distributions from individual_retirement_accounts and 408a conversions from a traditional_ira to a roth_ira of the code issue may the service abate the individual estimated_tax penalty in cases in which the penalty is based upon the additional income reported for the taxable_year pursuant to a roll-over from a traditional_ira to a roth_ira conclusion the service may not abate the individual estimated_tax penalty in cases in which the penalty is based upon the additional income reported for the taxable_year pursuant to a roll-over from a traditional_ira to a roth_ira facts on date a request for advice was received by the associate area_counsel brooklyn new york from the analyst for the adjustments branch at the accounts management center at the brookhaven irs campus according to the request adjustments has received a significant number of requests for abatement from taxpayers who were assessed an estimated_tax underpayment penalty for the tax_year under sec_6654 of the code the service assessed the underpayment penalty tl-n-6700-00 against those taxpayers who failed to include the income recognized from the conversion of traditional iras to roth iras in their estimated_tax payments discussion the regulations expressly provide that any amount that is converted to a roth_ira is includible in gross_income sec_1_408a-4 q a-7 therefore the conversion from a traditional_ira to a roth_ira constitutes a taxable_distribution of income to the taxpayer seeking such conversion sec_408a and sec_408a and iii see also publication individual_retirement_arrangements iras p absent a waiver a taxpayer who converts from a traditional_ira to a roth_ira must include the income realized as a result of the conversion in his or her estimated_tax calculations the circumstances under which the estimated_tax penalty may be waived are found at sec_6654 of the code sec_6654 limits the waiver of the estimated_tax penalty to those situations in which the underpayment is the result of casualty disaster or other unusual circumstances the waiver provisions do not apply to the present situation therefore because the conversion from a traditional_ira to a roth_ira constitutes a taxable_distribution of income which must be included in a taxpayer’s estimated_tax payments the service may not abate the estimated_tax penalty if the underpayment is the result of the conversion from a traditional_ira to a roth_ira if you have any questions please contact rob desilets jr at
